DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-10 are pending.
	The prior art submitted on 5/8/19 has been considered.
Claims Interpreted under 35 USC § 112 
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is 
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claim limitation "overtaking determination unit", “movement control unit” (claims 1-5, 7, 9) has been interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder ("unit") coupled with functional language "configured to determine", “configured to control” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“overtaking determination unit” (spec. page 13, line 14)
“movement control unit” (spec. page 9, lines 15-17)
“presentation unit” (spec. page 10, line 18)
“communication device” (spec. page 20-21, line 23-6)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10, are rejected under 35 U.S.C. 103 as being unpatentable over Laur et al. (10037696) in view of Svec et al. (10126747).
	As per claim 1, Laur et al. disclose an autonomous moving body configured to move along a planned movement path to execute a given task, comprising: an external sensor configured to recognize another autonomous moving body given another task and an operation state of the another autonomous moving body (see at least column 1, lines 34-61; and column 2, lines 10-42, all para. disclose autonomous vehicle to move along a planned movement path to execute a given task, include object detector, for example, a camera, radar-unit, or lidar-unit for sensing and detecting other vehicle); an overtaking determination unit configured to determine, when it is recognized by the external sensor that the another autonomous moving body moves along the movement path, whether to overtake the another autonomous moving body (see at least column 1, lines 20-61; and column 3, lines 1-56, all para. disclose the host vehicle determine either stops or maneuvers to allow or make-way for another vehicle to emerge from a side-street or parking lot in a high traffic zone, back onto a congested street from a driveway or parking spot, or merge into a congested traffic-lane), and a movement control unit configured to control a moving unit based on the determination of the overtaking determination unit (see at least column 1, lines 35-60; and column 3, lines 1-56, all para. disclose the controller is configured to adjust a present-vector 
	As per claim 2, Laur et al. disclose the overtaking determination unit determines that the own autonomous moving body does not overtake the another autonomous moving body when it is recognized that the another autonomous moving body moves along the movement path after the another autonomous moving body has overtaken the own autonomous moving body (see at least column 1, lines 20-50; and column 3, lines 1-56, all para. disclose the own vehicle does not overtake the another vehicle to allow the other to enter the travel-lane when it recognize that the another vehicle merge from a side street or merge into a congested traffic lane).
	As per claim 3, Laur et al. disclose the overtaking determination unit determines that the own autonomous moving body does not overtake the another autonomous moving body when it is recognized that the another autonomous moving body is not an autonomous moving body of the same type as that of the 
	As per claim 4, Laur et al. disclose the overtaking determination unit determines, when the another task executed by the another autonomous moving body can be recognized from the operation state, whether to overtake the another autonomous moving body based on a comparison between the another task and the task given to the own autonomous moving body (see at least the abstract; and columns 5-6, lines 26-11, disclose the own vehicle determine whether to overtake the another vehicle based on a comparison between the another task and the task given to the own autonomous moving body, for example, an ambulances, fire truck, and police vehicles, all these vehicle do the emergency tasks, different the task of the own vehicle).
	As per claim 5, Laur et al. disclose the movement control unit controls, when the overtaking determination unit determines that the own autonomous moving body does not overtake the another autonomous moving body, the moving unit so that the own autonomous moving body follows the another autonomous moving body while the own autonomous moving body shares the movement path with the another autonomous moving body (see at least column 
	As per claim 6, Laur et al. disclose the external sensor is configured to recognize an overtaking state for the another autonomous moving body while the movement control unit controls the moving unit so that the own autonomous moving body overtakes the another autonomous moving body, and the movement control unit is configured to determine whether to continue or abandon overtaking control based on the overtaking state to control the moving unit (see at least columns 3-4, lines 14-17; and column 7, lines 14-38, all para. disclose the decision on what action to take in overtaking or allow another vehicle to enter the travel lane).
	As per claim 7, Laur et al. disclose the movement control unit is configured to control, when determining to abandon the overtaking control, the moving unit so that the own autonomous moving body follows the another autonomous moving body while the own autonomous moving body shares the movement path with the another autonomous moving body (see at least columns 3-4, lines 14-17; and column 7, lines 14-38, all para. disclose the decision on what action to take in overtaking or allow another vehicle to enter the travel lane, and the movement control unit control the vehicle to slowing down or position behind the another vehicle).

	As per claim 9, Laur et al. disclose a communication device configured to perform intercommunication with the another autonomous moving body, wherein
the movement control unit is configured to control, while the intercommunication is established, the moving unit based on a communication result of the intercommunication regardless of the determination of the overtaking determination unit (see at least columns 3-4, lines 57-50; and columns 6-7, lines 43-13, all para. disclose V2X vehicle communication).
	As per claim 10, Laur et al. disclose a non-transitory computer readable medium storing a control program for an autonomous moving body that moves along a planned movement path to execute a given task, the control program being 10 adapted to cause a computer to perform: a recognition step of recognizing .
					Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure;
	. Micks et al. (US 2017/0131719 A1)
	. Voorhies et al. (US 2019/0310655 A1)

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DALENA TRAN/Primary Examiner, Art Unit 3664